Citation Nr: 1710757	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-27 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied service connection for left shoulder condition, as well as petitions to reopen claims of service connection for right shoulder condition, chronic depression, and lumbar strain.

In August 2014, the Board reopened the claims for right shoulder condition, chronic depression, and lumbar strain, and remanded the issues of service connection for left and right shoulder conditions, chronic depression, and lumbar strain for additional evidentiary development.

In a May 2015 rating decision, the RO granted service connection for right shoulder condition, chronic depression, and lumbar strain. As the Veteran has not disagreed with the disability ratings or effective dates assigned, such issues are no longer on appeal. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection.)

In a May 2015 supplemental statement of the case (SSOC), the RO continued the previous denial of the claim for service connection for left shoulder condition. The Veteran's claim is now ready for appellate review.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


FINDING OF FACT

A left shoulder disability, including left shoulder strain, did not manifest in service and is not otherwise related to the Veteran's military service.

CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

The record reflects that the RO provided the Veteran with the requisite notice in November 2007, prior to the initial October 2009 rating decision. Therefore, the Board finds that VA's duty to notify the Veteran has been satisfied.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(1)(B).  Generally, records pertaining to the conditions at issue are presumptively relevant.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). All identified and available post-service treatment records have been obtained. After numerous attempts, VA could not obtain a complete copy of the Veteran's service treatment records (STRs), and determined that further attempts would be futile.  In these circumstances, when a Veteran's STRs are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  As indicated above, VA complied with its duty to assist in obtaining all identified and available records.  Moreover, the Board has attempted to comply with the latter two obligations in the decision below.  In addition, the Veteran sent copies of numerous of STRs in his possession, which have been considered. Further, the Veteran's left shoulder was medically evaluated in January 2015. The examination report has been reviewed and for the reasons indicated in the discussion below is adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

The Veteran asserts that his current left shoulder condition is related to service. Specifically, he contends that his service occupation in medical administration was "strictly sedentary" and required repetitive shoulder movements. See, e.g., October 2010 notice of disagreement.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event. Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a). Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Turning to the evidence of record, the Veteran's service treatment records (STRs) do not contain any references to complaints, symptoms, or treatment for left shoulder disability. Instead, the Veteran sought treatment for shoulder complaints localized to the right shoulder (for which he is currently service-connected).

In July 2004, the Veteran filed a formal claim for compensation (VA Form 21-526) on which he indicated the disabilities for which he was claiming compensation were "knee condition, back condition, and shoulder condition."  Subsequently, in a November 2004 statement in support of claim (VA Form 21-4138), the Veteran clarified, "My claim is for my right shoulder and knee and lower back ailments."

Post-service, a July 2005 VA primary care emergency note indicated that the Veteran presented with a history of chest pain, right side that began a few days prior. The Veteran reported that he was not sure if it was muscle discomfort, as he has shoulder pain. The examiner assessed chest pain and swelling under the arms.

An August 2009 VA treatment record noted a chief complaint of recurrent numbness and pain in left breast and armpit. This has occurred intermittently for two years, with tingling. It seemed to be getting worse. The Veteran felt that the pain came from his back and shoulder blade and went to the tips of his left fingers. He felt that all symptoms were coming from his left axilla and breast. The examiner assessed left upper extremity pain and paresthesia.

A September 2009 VA treatment record noted that the Veteran complained of pain in the left shoulder. The examiner noted that the Veteran had a normal nerve conduction study.

A July 2014 VA treatment record noted that the Veteran presented after a long hiatus to get re-established in primary care. The Veteran reported intermittent chest tightness in the left pectoralis muscle, unrelated to activity. He was not sure if it was muscle discomfort, as he has shoulder pain, but it was a little different. The examiner assessed chest pain and swelling under the arms.

On January 2015 VA examination, the Veteran reported pain in both shoulders, right worse than the left. He thought the may have torn the right rotator cuff in service throwing when playing softball. His pain in the left shoulder radiated down the left arm. It was not as bad as in the past. He reported having multiple tests with no significant findings. On physical examination, left shoulder range of motion was limited in flexion to 160 degrees, abduction to 150 degrees, external rotation to 90 degrees, and internal rotation to 60 degrees. Internal rotation was limited due to body habitus. Muscle strength was normal. There was no ankylosis. Rotator cuff condition was not suspected for left shoulder. Left shoulder x-rays were normal.  The diagnosis was left shoulder strain.  The examiner opined that the Veteran's left shoulder condition is less likely as not due to his military service. The examiner reasoned that, per review of the STRs, the Veteran did not have any left shoulder complaints or treatment while in the service. Shoulder complaints and treatment had been confined to the right shoulder.

As the VA examiner explained the reasons for her conclusions based on an accurate and comprehensive review of the relevant evidence of record, including the Veteran's lay statements, her opinion that the Veteran's current left shoulder strain is not related to service is entitled to significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). Her reference to a lack of left shoulder complaints was in the context of indicating that a significant left shoulder disorder would likely have resulted in more treatment during service, especially in light of the fact that the Veteran sought treatment for his right shoulder during service. It did not indicate that she rejected the Veteran's lay statements because of a lack of contemporaneous medical evidence. Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that the VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  See also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294   (2012) (medical reports must be read as a whole and in the context of the evidence of record). There is no contrary medical opinion or evidence in the record.

The examiner's conclusion is further supported by the evidence of record. In this regard, while the Veteran asserted that he experienced left shoulder pain since service, he did not submit a claim for compensation when he initially submitted his claim for right shoulder condition (as well as other musculoskeletal disabilities) in 2004.  The fact that the Veteran did not file a claim for service connection for a particular disability at the same time he filed claims for compensation relating to other disabilities is not by itself a reason for finding him not credible.  See Fountain v. McDonald, 27 Vet.App. 258, 274 (2015) ("[T]here may be reasons unrelated to the merits of the claim or unrelated to whether a claimant is experiencing symptoms of the condition that explain why a claimant does not seek VA benefits at the same time that he or she focuses on seeking VA benefits for another condition.").  Here, however, the fact that the Veteran specified his right shoulder and other orthopedic disabilities in his claim and statement in support of claim, having initially indicated more generally that the claim was for a shoulder condition, reflects that he gave thought to the identification of the specific disabilities from which he suffered at that time.  Had he also suffered from left shoulder symptoms at that time, it would be expected he would not have specified only the right shoulder, and other orthopedic problems, without referencing the left shoulder. Fountain, 27 Vet. App. at 272 ("[T]he Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."); Horn v. Shinseki, 25 Vet.App. 231, 239 n.7 (2012) (recognizing that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . .to demonstrate that such silence has a tendency to prove or disprove a relevant fact"); Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded").  Thus, the evidence reflects a lack of left shoulder continuity of symptomatology, and, to the extent that the Veteran has reported continuous left shoulder symptoms, such statements are not credible.

While the Veteran is competent to report observable symptoms experienced during and since service, including pain, the question of whether his current left shoulder strain is related to active duty as opposed to other factors is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship, that is of the type that the courts have found to be beyond the competence of lay witnesses. See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are thus not competent. To the extent that the Veteran's statements on this matter are competent, the Board finds that the specific, reasoned opinion of the January 2015 VA examiner is of greater probative weight than the more general lay assertions of the Veteran.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's current left shoulder disorder is not related to his active service. The benefit of the doubt doctrine is thus not for application, and the claim must be denied. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


